DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In light of the amendment filed 2/23/22, the rejection of claims 1-19 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Akutsu et al. (WO 2017/033601, cited in Applicant’s IDS filed 7/17/20; Examiner has placed an English translation of this document in the file wrapper).

	Regarding claim 2, Akutsu discloses an image display device, comprising: an optical splitter configured to: receive an image from an image forming device (abstract, figs. 1-2, see ¶ 71-88, light guide 121 with diffraction grating 131, image forming apparatus 111);
	divide the image into a plurality of images (figs. 1-2, see ¶ 71-88, e.g., image beams travel different paths at different angles within light guide 121);
	and emit the plurality of images (figs. 1-2, see ¶ 71-88);
	and a light collecting element configured to collect, on a pupil of a viewer, the plurality of images emitted from the optical splitter (figs. 1-2, see ¶ 71-88, optical member 142),
	wherein the optical splitter and the light collecting element are in a plane parallel to an XY plane (figs. 1-2, see ¶ 71-88),
	an extension line of a center line of the pupil corresponds to a Z-axis, a straight line connecting a turning center of a left eyeball of the viewer and a turning center of a right eyeball of the viewer corresponds to an X-axis of the XY plane, and an axis orthogonal to the X-axis and the Z-axis is a Y-axis of the XY plane (figs. 1-2, see ¶ 71-88).

	Regarding claim 3, Akutsu discloses an image display device, comprising: an optical splitter configured to: receive an image from an image forming device (abstract, figs. 1-2, see ¶ 71-88, light guide 121 with diffraction grating 131, image forming apparatus 111);
	divide the image into a plurality of images (figs. 1-2, see ¶ 71-88, e.g., image beams travel different paths at different angles within light guide 121);
	and emit the plurality of images (figs. 1-2, see ¶ 71-88);
	and a light collecting element configured to collect, on a pupil of a viewer, the plurality of images emitted from the optical splitter (figs. 1-2, see ¶ 71-88, optical member 142),
	wherein the optical splitter is on an ear side of the viewer, and the light collecting element is on a nose side of the viewer (figs. 1-2, see ¶ 71-88).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Ma et al. (US 2014/0118829).

	Regarding claim 1, Akutsu discloses an image display device, comprising: an optical splitter configured to: receive an image from an image forming device (abstract, figs. 1-2, see ¶ 71-88, light guide 121 with diffraction grating 131, image forming apparatus 111);
	divide the image into a plurality of images (figs. 1-2, see ¶ 71-88, e.g., image beams travel different paths at different angles within light guide 121);
	and emit the plurality of images (figs. 1-2, see ¶ 71-88);
	and a light collecting element configured to collect, on a pupil of a viewer, the plurality of images emitted from the optical splitter (figs. 1-2, see ¶ 71-88, optical member 142).
	Akutsu fails to disclose wherein L0=F0±10 is satisfied, F0 denotes a focal distance in millimeter (mm) of the light collecting element, and L0 denotes an optical distance in mm from the optical splitter to the light collecting element.
	Ma teaches wherein L0=F0±10 is satisfied, F0 denotes a focal distance in millimeter (mm) of the light collecting element, and L0 denotes an optical distance in mm from the optical splitter to the light collecting element (abstract, fig. 3, ¶ 4, distance between the display and the micro-lens array is about the focal length of the micro-lens array, see also ¶ 22-23, ¶ 34-42).
	Akutsu and Ma are both directed to head-mounted displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Akutsu with the optical arrangement of Ma since such a modification allows a human eye to simultaneously focus on real world images and computer generated images that can be overlaid with the real world images (Ma, ¶ 1).

	Regarding claim 4, Akutsu discloses wherein the image received by the optical splitter includes first parallel light, and each of the plurality of images emitted from the optical splitter includes second parallel light (figs. 1-2, see ¶ 71-88).

	Regarding claim 5, Akutsu discloses wherein the plurality of images divided by the optical splitter and formed on a retina of the viewer is a same image (figs. 1-2, see ¶ 71-88).

	Regarding claim 6, Akutsu discloses wherein the plurality of images divided by the optical splitter is directly incident on the light collecting element (figs. 1-2, see ¶ 71-88).

	Regarding claim 7, Akutsu discloses wherein the optical splitter includes one of a reflective diffraction grating, a reflective hologram diffraction grating, a transmission diffraction grating, or a transmission hologram diffraction grating, and the light collecting element includes a hologram lens (¶ 79).

	Regarding claim 8, Akutsu discloses a light reflection member configured to reflect at least once the plurality of images divided by the optical splitter, wherein the reflected plurality of images is incident on the light collecting element (figs. 1-2, see ¶ 71-88).

	Regarding claim 9, Akutsu discloses wherein the optical splitter includes one of a transmission diffraction grating, a transmission hologram diffraction grating, a reflective diffraction grating, or a reflective hologram diffraction grating, the light collecting element includes a hologram lens (¶ 79),
	and the light reflection member is further configured to reflect, toward the light collecting element, light emitted from the optical splitter (figs. 1-2, see ¶ 71-88, e.g., deflection means 132).

	Regarding claim 11, Akutsu discloses wherein the plurality of images divided by the optical splitter includes three images (figs. 1-2, see ¶ 71-88).

	Regarding claim 12, this claim is rejected under the same rationale as claim 7.

	Regarding claim 13, this claim is rejected under the same rationale as claim 7.

	Regarding claim 16, Akutsu discloses wherein the image forming device is on a front side of the viewer (figs. 1-4).

	Regarding claim 17, Akutsu discloses wherein the image display device is configured to be mounted on a head of the viewer (figs. 1-4).

	Regarding claim 18, Akutsu discloses a display device, comprising: an image forming device configured to emit an image (figs. 1-2, see ¶ 71-88).
	The remaining limitations of claim 18 are rejected under the same rationale as claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Ma as applied to claim 1 above, and further in view of Kollin et al. (US 5,701,132; cited in Applicant’s IDS filed 7/17/20).

	Regarding claim 10, Akutsu in view of Ma fails to disclose wherein an amount of displacement between the plurality of images on the pupil of the viewer is within a range of 2 mm to 7 mm.
	Kollin teaches wherein an amount of displacement between the plurality of images on the pupil of the viewer is within a range of 2 mm to 7 mm (abstract, fig. 6, see col. 1, ll. 45-56, see also cols. 9-10).
	Akutsu in view of Ma and Kollin are both directed to head-mounted displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Akutsu in view of Ma with the device of Kollin since such a modification provides a substantially increased freedom of movement for the viewer (Kollin, col. 10, ll. 1-3).

Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Ma as applied to claims 1 and 18 above, and further in view of Osman et al. (US 2014/0364212).

	Regarding claim 14, Akutsu in view of Ma fails to disclose a position display means.
	Osman teaches a position display means (abstract, figs. 2-3, see ¶ 73-83, ¶ 123-125, reflective markers disclosed).
	Akutsu in view of Ma and Osman are both directed to head-mounted displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Akutsu in view of Ma with the positioning means of Osman since such a modification provides a richer interactive experience (Osman, ¶ 7).

	Regarding claim 15, Osman further teaches wherein the position display means includes a retroreflection marker (figs. 2-3, see ¶ 73-83, ¶ 123-125, reflective markers disclosed).

	Regarding claim 19, Akutsu in view of Ma fails to disclose wherein the image display device further includes a position display means, the image forming device includes a position detection means configured to detect a position of the position display means, and a position of the image emitted from the image forming device is based on a result of the detection of the position of the position display means.
	Osman teaches wherein the image display device further includes a position display means (figs. 2-3, see ¶ 73-84, ¶ 123-127),
	the image forming device includes a position detection means configured to detect a position of the position display means (figs. 2-3, see ¶ 73-84, ¶ 123-127),
	and a position of the image emitted from the image forming device is based on a result of the detection of the position of the position display means (figs. 2-3, see ¶ 73-84, ¶ 123-127).
	Akutsu in view of Ma and Osman are both directed to head-mounted displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Akutsu in view of Ma with the positioning means of Osman since such a modification provides a richer interactive experience (Osman, ¶ 7).

Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.  Regarding claims 1-3 and 18, Applicant argues “Akutsu is not shown to describe that the first deflecting means 131 divides the image into a plurality of images and emits the plurality of images” and “Akutsu is not shown to describe that the second optical member 142 collects, on the pupil 21 of the observer 20, the plurality of images emitted from the first deflecting means 131” (Remarks, pp. 12-15).
	Examiner disagrees.  First, Examiner notes that the claimed “optical splitter” is not necessarily restricted to only the first deflecting means 131 of Akutsu.  For example, as cited above, Examiner considers both the light guide 121 and the diffraction grating 131 to be part of the claimed “optical splitter”.  Second, as discussed above, figs. 1-2 and ¶ 71-88 of Akutsu show that, e.g., image beams travel different paths at different angles within light guide 121 after interacting with diffraction grating 131, and thus the light guide 121 and the diffraction grating 131 may be considered an “optical splitter” as is claimed.
	Further, figs. 1-2 and ¶ 71-88 of Akutsu show that the image beams are directed to the pupil of the user via the hologram lens 142 after interacting with diffraction grating 131 and travelling through the light guide 121.
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626